ACCEPTED
                                                                                              12-14-00288-CV
                                                                                 TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                         5/21/2015 1:34:05 PM
                                                                                                CATHY LUSK
                                                                                                       CLERK




                         No. 12-14-00288-CV
                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                        In the Twelfth Court of Appeals                5/21/2015 1:34:05 PM
                                Tyler, Texas                                CATHY S. LUSK
                                                                                Clerk



                               J. MARK SWINNEA
                                                            Appellant

                                           v.

                    ERI CONSULTING ENGINEERS, INC.
                         AND LARRY SNODGRASS
                                           Appellees


                     Appealed from the 114th Judicial District Court
                                 Smith County, Texas


            APPELLANT’S UNOPPOSED MOTION FOR LEAVE
                    TO FILE AMENDED BRIEF



Michael E. Gazette                                    Greg Smith
Texas Bar No. 07784500                                Texas Bar No. 18600600
Law Office of Michael E. Gazette                      Nolan Smith
100 E. Ferguson, Suite 1000                           Texas Bar No. 24075632
Tyler, Texas 75702                                    RAMEY & FLOCK, P.C.
Telephone: 903-596-9911                               100 E. Ferguson, Suite 500
Facsimile: 903-596-9922                               Tyler, Texas 75702
megazette@suddenlink.com                              Telephone: 903-597-3301
                                                      Facsimile: 903-597-2413
                                                      gsmith@rameyflock.com
                                                      nolans@rameyflock.com



                       ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

      On Monday, May 11, Mark Swinnea filed his appellant’s brief in this cause.

The brief’s cover did not include a request for oral argument. Swinnea in fact does

request oral argument. The failure to indicate this on the cover was simply

counsel’s oversight.

      Now, Swinnea requests leave of this Court to file the accompanying

amended brief. The sole difference from the initially filed brief is inclusion, on the

cover, of the words “oral argument requested.”

      The requested amendment should not delay the briefing of the case,

prejudice the appellees, or otherwise work any injustice. Rather, because it enables

oral argument of the case, the amendment should advance the merits and facilitate

the Court’s decisional analysis.

                             Certificate of Conference

      Opposing counsel, who has been informed of the substance of this motion,

states that her clients do not oppose leave to file the amended brief.

      WHEREFORE, PREMISES CONSIDERED, Mark Swinnea prays that the

Court would grant leave to file the accompanying amended brief, so the brief will

accurately reflect Swinnea’s desire for oral argument.




                                          1
    Respectfully submitted,

       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600
    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gsmith@rameyflock.com

    COUNSEL FOR APPELLANT,
    J. MARK SWINNEA




2
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 21st day of May, 2015, on the following:

      Via email drace@icklaw.com
      Deborah Race
      Ireland, Carroll & Kelley, P.C.
      6101 S. Broadway, Suite 500
      Tyler, TX 75703

      Via email mahatchell@lockelord.com
      Mike A. Hatchell
      Locke Lord, LLP
      100 Congress Avenue, Suite 300
      Austin, TX 78701

      Via email randerson@gillenanderson.com
      Roger W. Anderson
      Gillen & Anderson
      613 Shelley Park Plaza
      Tyler, TX 75701



                                                 /s/ Greg Smith
                                               Greg Smith




                                         3